Citation Nr: 1145645	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-16 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, General Attorney 







INTRODUCTION

The Veteran served on active duty from April 1967 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the claim of service connection for a psychiatric disorder, to include PTSD, was originally claimed as service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimants description of the claim, reported symptoms, and other information of record.  In consideration of this holding, the Board has recharacterized the issue as reflected on the title page. 


FINDING OF FACT

The Veteran has PTSD attributed to a verified in-service stressor.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has substantially satisfied its duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.

The Veteran seeks service connection for PTSD based on alleged stressor events that occurred during service.

In general, service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f) (2011). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2) (2011); see also 38 U.S.C.A. § 1154(b) (West 2002). Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. 		 § 3.304(f)(3) (2011) ; see also 75 Fed. Reg. 39,843 (July 13, 2010); 75 Fed. Reg. 41,092 (July 15, 2010). 

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166   (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 (1994). 

The Veteran relates his current PTSD to his exposure to rocket attacks in the mid-summer of 1970 in Chu Lai.  The record contains a Marine Group Command Chronology report which confirms that there were five rocket attacks in the month of May 1970 on the airbase at Chu Lai, where the Veteran was stationed.  Based on this report, the Board finds the Veteran's alleged stressor to be verified by sufficient collaborating evidence.  According to U.S. Court of Appeals for Veterans Claims, the Veteran need not submit evidence of personal participation in stressful events; he need only submit, or point the VA to, "independent evidence of the occurrence of a stressful event, [which] . . . implies his personal exposure."  Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002).  In the present case, such a burden has been met.  What remains to be established for service connection is whether the stressor is related to a current diagnosis of PTSD.  

The record contains conflicting evidence in this regard.  Against the claim is the March 2009 VA examination report, in which the examiner concluded that while the Veteran did observe traumatic events in Vietnam, he did not fulfill all of the diagnostic requirements for a diagnosis of PTSD based on his presentation and reported history.  In support of his conclusion, the examiner reasoned that the Veteran did not know that he had a problem until he spoke with another veteran, that he never felt a need for mental health services, and that he did not have impairment in work skills or social and interpersonal activities.  However, the examiner did concede that the Veteran may have dreams relating to his Vietnam military experience when exposed to stimuli which trigger recollections.

In the Veteran's favor is the August 2008 private psychological evaluation, in which the examiner diagnosed PTSD based on the verified stressor event.  In reaching this conclusion, the examiner noted that the Veteran's results on the mental status examination and psychological assessment, including his score of 72 on the Traumatic Stress subscale of the Personality Assessment Inventory, were consistent with the presence of PTSD.  The examiner emphasized that the Veteran described reexperiencing, avoidance and hyperarousal symptoms found in individuals suffering from PTSD, and also noted that the Veteran had difficulties in social functioning, family relationships, thinking difficulties and mood.  

The Board finds the contrasting diagnostic opinions, both of which contain a detailed rationale based upon psychiatric examination of the Veteran, to be of equal probative value.  In this regard, while the private examiner did not have access to the Veteran's claims folder, she was sufficiently informed of the Veteran's pre-and post-service history, as well as circumstances surrounding the in-service rocket attacks, to allow her to make an informed decision on the matter of diagnosis.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303 (2008) (review of the claims file "is not a magical or talismanic set of documents, but rather a tool to assist  VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim.").  Therefore, as the evidence of record is in equipoise as to whether the Veteran has a current diagnosis of PTSD related to the verified stressor event, service connection is warranted.  See 38 U.S.C.A. § 5107(b) (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for PTSD is granted.


________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


